BEATTY, Justice.
This case was affirmed by the Court of Criminal Appeals, 428 So.2d 1382, without an opinion. Petitioner now claims a question of first impression in that the Court affirmed his sentencing pursuant to Code of 1975, § 13A-5-9. Petitioner has failed to present a statement of facts pursuant to Rule 39(k), Alabama Rules of Appellate Procedure; therefore, there is no factual basis for our review. Thus, the writ is denied.
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES and SHORES, JJ., concur.